Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.  Upon further review, the Delamont reference discloses in [1798]:

Renderings of the IR Laser Beam may be generated also in this process of maintaining different states, where there are multiple users with multiple augmented reality ("AR") display apparatus 1, in which each one shall adapt the moving augmented projected image of the IR Laser Beam to different user's field of view and gaze based on the individual the head and eye tracking data of each user.

The examiner submits that the underlined portion of the above reads on the claim amendments, because it discloses that “multiple [three-dimensional] virtual game objects” are rendered three-dimensionally using AR glasses worn by each of multiple users, and that each of the AR glasses accounts for a user’s head and eye position to render the virtual game object(s) appropriately, i.e. in a perspective correct manner.  
The examiner notes that, although specific claim language regarding amendments to include a feature of having multiple users was discussed during the 12/22/2022 interview, the basis for the interview discussion was figures 9a and 9b, the latter of which includes timing information for coordinating multiple users’ glasses. This aspect does not appear to be disclosed in Delamont or in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delamont, US 2020/0368616 A1 in view of Hansson, US 2020/0334851 A1.

Regarding claim 1, Delamont discloses: an electronic device comprising:
an image sensor (See “external cameras 95”.);
a projector (See “external projectors 96” referred to in [1032].);
a processor coupled to the image sensor, the projector, and the adjustable mount ([0122] discloses a GPU.); and
a memory coupled to the processor, the memory storing instructions executable by the
processor to ([0122] discloses a memory 18 for storing programmed instructions.):
determine a face pose of each of multiple viewers positioned at different locations (See [1798], last 5 lines) based on the at least one image received from the image sensor ([0198] discloses determining head pose based at least in part on external cameras 95, which are in the environment.);
determine characteristics of the projection surface based on the at least one second image ([1262] discloses it is possible for game server 88 and host 89 to perform spatial mapping of the ;
control the projector to project a plurality of images onto the projection surface, the images determined based in part on the face pose of the viewer and the characteristics of the projection surface ([0086] discloses updating the 3-D game object projected onto real world surfaces as a user’s head position and location change in real-time.), wherein the images are configured to be perceived as a three-dimensional (3D) object image when viewed through 3D glasses ([0081], [0085] disclose that the game objects projected into the real environment are rendered stereoscopically, to be viewed with an augmented reality (“AR”) display apparatus, as in figure 1a.) associated with each of the view, wherein the images comprise subsets of images that are perspective correct for each viewer based on a location of that viewer ([1798] discloses that “multiple [three-dimensional] virtual game objects” are rendered three-dimensionally using AR glasses worn by each of multiple users, and that each of the AR glasses accounts for a user’s head and eye position to render the virtual game object(s) appropriately, i.e. in a perspective correct manner.); and
control the adjustable mount to adjust a position or an orientation of the projector based in part on a change in the face pose of at least one of the viewers ([1051] discloses adjustment of external projectors pan and tilt orientation based on six degree of freedom data about the user.  [1057] discloses in connection with this adjustment that it may be made based on data from the (head-mounted) display apparatus 1.).
Although Delamont discloses in [1032] that external projectors 96 may be mounted on a motorized plate and adjustable arm supported by two or more servos on respective axes, Delamont does not disclose a camera is also connected to the adjustable mount:
an adjustable mount to which the image sensor and the projector are connected;

receive at least one first image of an environment around the electronic device from the image sensor while the image sensor is connected to the adjustable mount;
receive at least one second image of the environment from the image sensor while the image sensor moves and while the image sensor is oriented toward a portion of a projection surface where the viewer is gazing:
However Hansson discloses in an analogous art directed to a camera and projection system on a motorized mount for Augmented reality assisted manufacturing, that a camera: 
an adjustable mount to which the image sensor and the projector are connected (A housing of projector 126 and camera 122 are in a housing 1022 on an adjustable motorized mount 1024., as disclosed in [0095]);
receive at least one image of an environment around the electronic device from the image sensor while the image sensor is connected to the adjustable mount (Camera 122 captures images (Figs. 6a – 6b of a work area and worker.  Note that camera 122 is described as being contained in a housing 1022 along with projector 1030, and all attached to a motorized mount 1024.);
receive at least one second image of the environment from the image sensor ([0095]-[0096] disclose that the projection and eye tracking processes can take place while the camera-projector housing 1022 is moving.) and while the image sensor is oriented toward a portion of a projection surface where the viewers are gazing (Hansson discloses projecting onto a work area 708, shown in for instance figure 7.  In general this is a location where a worker is gazing, and is also where the image sensor is directed, because the camera(s) provide a spatially correct image for projection purposes, as disclosed in [0078]):


Regarding claim 5, the combination of Delamont in view of Hansson discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Delamont, further discloses: the electronic device of Claim 1, wherein the memory further stores instructions executable by the processor to:
receive one or more third images of the environment around the electronic device from the image sensor ([0095] discloses sensors 9 and outward facing cameras 7L and 7R provide data, and real-world images and video to provide geometric data on real-world surfaces and objects.);
determine an updated face pose of at least one of the viewers based on the one or more third images ([0086] discloses that changes in the user’s position and orientation may be tracked simultaneously with user’s eye position and orientation using inward facing cameras 10L and 10R, and game objects updated accordingly so as to always be displayed relative to head position, gaze, etc.); and
control the projector to project updated images onto the projection surface, the updated images based in part on the updated face pose of the at least one viewer ([0094] disclose rotating game objects according to user movements (provided by cameras 7L and 7R and other sensors)).

the electronic device of Claim 1, further comprising:
a motorized mobile platform coupled to the projector, the motorized mobile platform configured to move the electronic device around a room or to a different room ([1032]).

Regarding claim 7, the combination of Delamont in view of Hansson discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Delamont, further discloses: the electronic device of Claim 1, further comprising:
a communication unit coupled to the processor, the communication unit configured to (i) receive at least one of position information or orientation information of a head of each viewer from an inertial motion unit (IMU) disposed in the 3D glasses ([0088] discloses that the sensors 9 found in the wearable display apparatus 1 of figure 1a include a gyroscope and accelerometer, which are types of inertial sensors, and that these sensors are used to track the user’s head orientation and head movements, among other measurements.), and (ii) output the at least one of position information or orientation information of the head of that viewer to the processor before the processor determines the face pose of that viewer ([0097] discloses that six dimensional matrices representing user head position and orientation are output from data provided by the sensor.).

Method claims 8, and 12-14 are drawn to the method of using the corresponding apparatus claimed in claims 1, and 5-7, respectively.  Therefore method claims 8, and 12-14 correspond, respectively, to apparatus claims 1, and 5-7, and are rejected for the same reasons of obviousness as used above.

 Delamont discloses: a non-transitory computer readable medium containing computer readable program code that, when executed, causes at least one processor to:
receive at least one image of an environment around a mixed reality projection device from an image sensor ([0065] discloses that outward facing cameras 7L and 7R capture environment images from the user’s point of view); wherein the image sensor is connected to an adjustable mount that is connected to a projector;
determine a face pose of each of multiple viewers positioned at different locations (See [1798], last five lines.) based on the at least one first image received from the image sensor; ([0089] discloses determining head pose in all six degrees of freedom, which also completely determines face pose.);
determine characteristics of the projection surface based on the at least one second image ([1262] discloses it is possible for game server 88 and host 89 to perform spatial mapping of the environment without the use of display apparatus 1, instead relying on external cameras 95 for volumetric, geometric, etc. data of the environment);
control the projector to project a plurality of images onto the projection surface, the images determined based in part on the face pose of the viewer and the characteristics of the projection surface ([0086] discloses updating the 3-D game object projected onto real world surfaces as a user’s head position and location change in real-time.), wherein the images are configured to be perceived as a three-dimensional (3D) object image when viewed through 3D glasses ([0081], [0085] disclose that the game objects projected into the real environment are rendered stereoscopically, to be viewed with an augmented reality (“AR”) display apparatus, as in figure 1a.) associated with each of the view, wherein the images comprise subsets of images that are perspective correct for each viewer based on a location of that viewer ([1798] discloses that “multiple [three-dimensional] virtual game objects” are rendered three-dimensionally using AR glasses worn by each of multiple users, and that each of the AR ; and
control the adjustable mount to adjust a position or an orientation of the projector based in part on a change in the face pose of at least one of the viewers ([1051] discloses adjustment of external projectors pan and tilt orientation based on six degree of freedom data about the user.  [1057] discloses in connection with this adjustment that it may be made based on data from the (head-mounted) display apparatus.).
Although Delamont discloses in [1032] that external projectors 96 may be mounted on a motorized plate and adjustable arm supported by two or more servos on respective axes, Delamont does not disclose a camera is also connected to the adjustable mount:
an adjustable mount to which the image sensor and the projector are connected;
Because Delamont does not disclose mounting an image sensor on the adjustable mount, Delamont also does not disclose:
receive at least one second image of an environment around a mixed reality projection device from the image sensor, wherein the image sensor is connected to an adjustable mount that is connected to a projector;
receive at least one second image of the environment from the image sensor while the image sensor moves and while the image sensor is oriented toward a portion of a projection surface where the viewer is gazing:
However Hansson discloses in an analogous art directed to a camera and projection system on a motorized mount for Augmented reality assisted manufacturing, that a camera: 
an adjustable mount to which the image sensor and the projector are connected (A housing of projector 126 and camera 122 are in a housing 1022 on an adjustable motorized mount 1024., as disclosed in [0095]);
receive at least one image of an environment around the electronic device from the image sensor, wherein the image sensor is connected to an adjustable mount that is connected to a projector; (Camera 122 captures images (Figs. 6a – 6b of a work area and worker.);
receive at least one second image of the environment from the image sensor while the image sensor moves ([0095]-[0096] disclose that the projection and eye tracking processes can take place while the camera-projector housing 1022 is moving.) and while the image sensor is oriented toward a portion of a projection surface where the viewer is gazing (Hansson discloses projecting onto a work area 708, shown in for instance figure 7.  In general this is a location where a worker is gazing, and is also where the image sensor is directed, because the camera(s) provide a spatially correct image for projection purposes, as disclosed in [0078]):
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Delamont by incorporating the suggestion in Hansson to co-mount an augmented reality camera for tracking an environment with a projector for displaying images in the environment, in order to allow for more effective coordination of video projector 126 with data received from the camera 122, by allowing the projected augmented reality system of Delamont to follow a user on a motorized mount 1024 with both the external camera 95 for face/pose/movement tracking, as well as moving with projector 1025, which would be especially useful for a larger space such as a work area or a game arena (Hansson [0095]).

Regarding claim 19, the combination of Delamont in view of Hansson discloses the limitations of claim 15, upon which depends claim 19.  This combination, specifically Delamont, further discloses: the non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed, further causes the at least one processor to:
receive one or more third images of the environment around the mixed reality projection device from the image sensor ([0095] discloses sensors 9 and outward facing cameras 7L and 7R provide data, and real-world images and video to provide geometric data on real-world surfaces and objects.);
determine an updated face pose of the at least one viewer based on the one or more third images ([0086] discloses that changes in the user’s position and orientation may be tracked simultaneously with user’s eye position and orientation using inward facing cameras 10L and 10R, and game objects updated accordingly so as to always be displayed relative to head position, gaze, etc.); and
control the projector to project updated images onto the projection surface, the updated images based in part on the updated face pose of the at least one viewer ([0094] disclose rotating game objects according to user movements (provided by cameras 7L and 7R and other sensors).

Regarding claim 20, the combination of Delamont in view of Hansson discloses the limitations of claim 15, upon which depends claim 20.  This combination, specifically Delamont, further discloses: the non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed, further causes the at least one processor to:
control a motorized mobile platform to move the mixed reality projection device around a room or to a different room, wherein the motorized mobile platform is coupled to the projector ([1032].).


Claims 2, 3, 9-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delamont, in view of Hansson, in further view of Held, US 2017/0099481 A1.

the electronic device of Claim 1, wherein:
the plurality of images comprise a left image and a right image corresponding to each viewer ([0341] discloses producing left 44L and right 44R eye images.); and
Although Delamont generally discloses using eye tracking, this appears to be in the context of holographic, rather than stereoscopic image projection.
Delamont does not disclose: the face pose of each viewer comprises positions of a left eye and a right eye of that viewer
the left image is determined based in part on the position of the left eye and the right image is determined based in part on the position of the right eye
However in an analogous art, Held discloses calibrating a near-eye stereoscopic display apparatus using the gaze direction of the left and right eyes (Abstract). 
Held discloses: the face pose of the viewer comprises positions of a left eye and a right eye of the viewer ([0010] disclose with respect to figure 1 performing a stereoscopic calibration using a gaze direction of the user.)
the left image is determined based in part on the position of the left eye and the right image is determined based in part on the position of the right eye ([0012], and step 338 in figure 3b.  Note as explained in [0008] that the eye position estimate is critical for determining a perspective from which each of left and right eye images are rendered.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use gaze direction information to calibrate and update the stereoscopic images produced in the augmented reality system of Delamont, in order to more 

Regarding claim 3, the combination of Delamont in view of Hansson in view of Held discloses the limitations of claim 2, upon which depends claim 3.  This combination specifically Delamont, further discloses: the electronic device of Claim 2, wherein the left image is configured to be viewed through a left lens of the 3D glasses associated with that viewer and the right image is configured to be viewed through a right lens of the 3D glasses associated with that viewer ([1150] discloses “two differing 2D stereoscopic images are generated which are slightly offset from differing angles.”).

Method claims 9-11 are drawn to the method of using the corresponding apparatus claimed in claims, 2-4, respectively.  Therefore method claims 9-11 correspond, respectively, to apparatus claims 2-4, and are rejected for the same reasons of obviousness as used above.

Regarding claim 16, the combination of Delamont in view of Hansson in view of Held discloses the limitations of claim 15, upon which depends claim 16.  This combination specifically Delamont, further discloses: the non-transitory computer readable medium of Claim 15, wherein:
the plurality of images comprise a left image and a right image corresponding to each viewer ([0341] discloses producing left 44L and right 44R eye images.); and
Delamont does not disclose:
the face pose of each viewer comprises positions of a left eye and a right eye of that viewer; and
the plurality of images comprise a left image and a right image corresponding to each viewer

Held discloses: the face pose of the viewer comprises positions of a left eye and a right eye of the viewer ([0010] disclose with respect to figure 1 performing a stereoscopic calibration using a gaze direction of the user.)
the left image is determined based in part on the position of the left eye and the right image is determined based in part on the position of the right eye ([0012], and step 338 in figure 3b.  Note as explained in [0008] that the eye position estimate is critical for determining a perspective from which each of left and right eye images are rendered.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use gaze direction information to calibrate and update the stereoscopic images produced in the augmented reality system of Delamont, in order to more accurately align a stereoscopic image with a user’s gaze direction, thereby providing a more realistic and enjoyable viewing experience (Held [0008]).

Regarding claim 17, the combination of Delamont in view of Hansson in view of Held discloses the limitations of claim 16, upon which depends claim 17.  This combination specifically Delamont, further discloses: the non-transitory computer readable medium of Claim 16, wherein the left image is configured to be viewed through a left lens of the 3D glasses associated with that viewer and the right image is configured to be viewed through a right lens of the 3D glasses associated with that viewer ([1150] discloses “two differing 2D stereoscopic images are generated which are slightly offset from differing angles.”).


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delamont, in view of Hansson, in further view of Held, in further view of Aguirre, US 2016/0070356 A1.

Regarding claim 4, the combination of Delamont in view of Hansson in view of Held discloses the limitations of claim 3, upon which depends claim 4.  This combination does not disclose: The electronic device of Claim 3, wherein the instructions to control the projector to project the plurality of images onto the projection surface comprise instructions to:
sequentially project the left images and the right images for the multiple viewers in a cycle that is synchronized to active shutter cycles of the 3D glasses associated with the multiple viewers.
However Aguirre discloses in an analogous art using active shutter glasses for multiple users to present a projection of a three-dimensional object that is perspective correct for each of the users ([0107]), using head and gaze tracking for each of the individual users
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Aguirre, of using active shutter glasses to achieve simultaneous perspective correct three-dimensional projection displays for a plurality of users of the VR system disclosed in Delamont.  While Delamont separately mentions using active shutter glasses ([0419]), and maintaining perspective correct 3-D projection for multiple users ([1798]), Aguirre explicitly discloses combining these two features, showing that it was known in the art synchronize multiple active shutter glasses for this purpose, and would therefore have had predictable results and a reasonable expectation of success if applied to the system disclosed in Delamont.

Regarding claim 18, the combination of Delamont in view of Hansson in view of Held discloses the limitations of claim 17, upon which depends claim 18.  This combination does not disclose: the non-transitory computer readable medium of Claim 17, wherein the computer readable program code, when executed, further causes the at least one processor to: sequentially project the left image and the right images for the multiple viewers in a cycle that is synchronized to active shutter cycles of the 3D glasses associated with the multiple viewers
However Aguirre discloses in an analogous art using active shutter glasses for multiple users to present a projection of a three-dimensional object that is perspective correct for each of the users ([0107]), using head and gaze tracking for each of the individual users
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Aguirre, of using active shutter glasses to achieve simultaneous perspective correct three-dimensional projection displays for a plurality of users of the VR system disclosed in Delamont.  While Delamont separately mentions using active shutter glasses ([0419]), and maintaining perspective correct 3-D projection for multiple users ([1798]), Aguirre explicitly discloses combining these two features, showing that it was known in the art synchronize multiple active shutter glasses for this purpose, and would therefore have had predictable results and a reasonable expectation of success if applied to the system disclosed in Delamont.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425